DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Amendments
This Office Action is responsive to the amendment filed 07/11/2022. The examiner acknowledges the amendments to claims 3 – 6, 15, and 18. Claim 20 is new. Claims 1 - 20 are subject to examination hereinbelow.  

Response to Arguments
Applicant’s arguments, see pg 10 and 12, filed 07/11/2022, with respect to the USC 112(b) of claims 3 – 4 and 6 and USC 103 rejections of claims 1 – 7, 12 – 13, 15, and 17 - 19 have been fully considered and are persuasive.  The USC 112(b) of claims 3 – 4 and 6 and USC 103 rejections of claims 1 – 7, 12 – 13, 15, and 17 - 19 have been withdrawn. 

Allowable Subject Matter
Claims 1 - 20 allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 18 are allowable because they comprise allowable subject matter comprising a head tracker configured to apply a clamping force to pull at least one nose pad rearwardly to hold a nose pad contact surface against the nasion region of the patient and to pull a pair of adjustable ear coupling members forwardly to hold the ear coupling members against the back surfaces of the ears of the patient.
DE 202016100240 U1 to Zebris Medical, GmbH (cited in previous Office Action, hereinafter Zebris) teaches a head tracker with a nose pad (14) configured to contact a nasion region of a patient (Fig 1). However, Zebris does not teach the head tracker is configured to apply a clamping force to pull the at least one nose pad rearwardly, nor does it teach adjustable ear coupling members.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 7:30 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/DANIEL L CERIONI/Primary Examiner, Art Unit 3791